DETAILED ACTION
 	Claims 1-20 are pending. This is in response to the application filed on June 25, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Claims 7-11 and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected because the claim recites file deletion by moving another file to the same sectors/blocks in a partition where the requested to-be-deleted file, while claims 1-6 and 18-20 performs deleting file by writing random data over the same sectors/blocks of the deleted file in multi-passes, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 25, 2019.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 12-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over PG Patent 9805054 (hereinafter Davis) in view of PG Pub 20100138619 (hereinafter Benavides)  and further in view of PG Pub 20160119146 (hereinafter Anderson)
 	Regarding claim 1, Davis discloses a process comprising:
 	 receiving, into a computer processor in a library in a distributed file system, a command to delete a file, wherein the file is partitioned into a plurality of partitions at a plurality of locations in the distributed file system (Figs. 21-22 and col. 21, lines 1-55 Davis discloses a disk drive can be partitioned into several data regions across a distributed filesystem where a delete file request can perform regardless how the file is distributed in the cloud storage since each file is mapped to data blocks that point to the disk drive (Figs. 27A-C and related text on col. 58-60); 
 	determining, via the library in the distributed file system, all of the plurality of locations of the plurality of partitions of the file in the distributed file system; and executing, within the computer processor in the library without using an external script or other external software, the command to delete the file (there is no teaching in Davis any external tool or script is used to perform the delete request. Hence, it is implied the delete request can be performed as a function call); 
 	wherein the command to delete the file comprises: for each of the plurality of partitions at the plurality of locations of the file: (a) obtaining a pointer to the partition (see above rejection that data blocks of a file can point to one or more partitions in the cloud storage system in a distributed filesystem); 
 	Davis does not expressly disclose (b) creating a plurality of blocks of randomized and hashed data; (c) writing the plurality of blocks of randomized and hashed data to the partition; (d) repeating operations (b) and (c) a plurality of times.  Benavides  to further teach the aforementioned claimed features. One would have done so to improve the level of difficulty that data can be recovered and even the act of erasure is much less detectable as intended by Benavides and Anderson; 
 	Davis discloses (e) removing the pointer to the partition (Figs. 3 and 27c and related text on col. 10 and 59 disclose pointers B1-BX for file X are removed). 
 	Regarding claim 2, Davis further discloses wherein the pointer to the partition points to the beginning of the partition (a file can reside anywhere in a partition).  	Regarding claim 3, Davis discloses wherein the plurality of locations of the file comprises one or more of a server, a disk drive, a disk within the disk drive, and a sector on the disk (data resides in cloud server which can comprise one or more disk drives). 
 	Regarding claim 6, Benavides discloses refraining from writing real data to the plurality of partitions of the file until after the operation (d) has been executed for each of the plurality of partitions (par. [0044]-[0046] disclose multiple writes with iteration required based on the type of medium to be erased, how long the target data have resided on the medium, and other factors such as the coercivity of the medium. Hence, there is no suggestion any real data being applied during this wiping phase). 
Claims 12-14 and 17 are rejected in view of claims 1-4 and 6 rejections respectively. 	Claims 4-5 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Benavides, Anderson and further in view of PG Pub 20200259800 (hereinafter Masny)
Regarding claim 4, neither Davis nor Benavides and Anderson discloses wherein the randomized and hashed data are generated using a persistent public key. However, generating meaningless data to overwrite the actual data to prevent from being discovered is the main intention of deleting the file. Therefore, any known data generation would rendered the claim obvious. For example, Masny discloses data can be generated based a random value, a public key and a hashed value (Fig. 6, steps 604-610). Therefore, it would have been obvious to combine Davis, Benavides and Anderson with Masny to further teach the aforementioned claimed features. One would wherein the randomized and hashed data are generated using a single use key; and wherein the single use key is generated before each execution of operation (d) (Fig. 6 and par. [0090]-[0101] discloses the public key is generated in step 606). 

 	Claims 15-16 are rejected in view of claims 4-5 rejections respectively. 	Regarding claim 6, Benavides discloses refraining from writing real data to the plurality of partitions of the file until after the operation (d) has been executed for each of the plurality of partitions (par. [0044]-[0046] disclose multiple writes with iteration required based on the type of medium to be erased, how long the target data have resided on the medium, and other factors such as the coercivity of the medium. Hence, there is no suggestion any real data being applied during this wiping phase). 
 				Inquiry communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M TRAN whose telephone number is (571)270-1994.  The examiner can normally be reached on Mon-Fri: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469)295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRI M TRAN/Primary Examiner, Art Unit 2432